DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 03/01/2021 and 01/27/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device including heat spreader and a mold resin sealing the heat spreader and semiconductor device manufacturing method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Pub. 2018-129455, cited in the IDS filed 01/27/2022, English translation included, in view of Kajihara et al. (U.S. Pub. 2016/0315054).
In re claim 1, JP Pub. 2018-129455 discloses a semiconductor device comprising: a heat spreader 32 formed in a plate shape (see paragraph [0012] and figs. 1 and 2a-b); a semiconductor element 2 formed in a plate shape and joined, to a one-side surface of the heat spreader 32, at an other-side surface of the semiconductor element 2 via a first joining member 5 (see paragraphs [0014]-[0016] and fig. 1); a second lead frame 6 joined, at an other-side surface thereof, to a one-side surface of the semiconductor element 2 via a third joining member 42 (see paragraphs [0019]-[0022] and fig. 1); and a mold resin 7 sealing the heat spreader 32, the semiconductor element 2, and the second lead frame 6 such that a portion of the second lead frame 32 are exposed to outside (see paragraph [0031] and fig. 1), wherein a boundary between the third joining member 42 and the mold resin 7 is present in a gap between the one-side surface of the semiconductor element 2 and the other-side surface of the second lead frame 6, and in a cross-sectional shape obtained by cutting a portion around the boundary at a plane perpendicular to the one-side surface of the heat spreader 32, an angle on the third joining member side out of two angles formed by the one-side surface of the semiconductor element 2 and a straight line connecting an end point of a joining surface between the third joining member 42 and the semiconductor element 2 and an end point of a joining surface between the third joining member 42 and the second lead frame 6, is not smaller than 90° and not larger than 135° (see paragraphs [0025]-[0026] and figs. 1 and 2a-b, note that, as shown in figs. 1 and 2a-b, the angle is a taper toward the second lead frame 6 and has an angle that is greater than 90° and not larger than 135°).

    PNG
    media_image1.png
    439
    974
    media_image1.png
    Greyscale

JP Pub. 2018-129455 is silent to wherein a first lead frame joined, at an other-side surface thereof, to the one-side surface of the heat spreader via a second joining member, so that the mold resin sealing the first lead frame, and that a portion of the first lead frame is exposed to outside.
However, Kajihara discloses in a same field of endeavor, a semiconductor device including, inter-alia, a first lead frame 2 jointed, at an other side surface thereof, to the one-side surface of the heat spreader 12 via a second joining member 11, and a mold 8 sealing the first lead frame 2 and a portion of the first lead frame 2 is exposed to outside (see paragraphs [0072]-[0077] and fig. 18).

    PNG
    media_image2.png
    351
    709
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Kajihara into the semiconductor device of JP Pub. 2018-129455 in order to enable a first lead frame joined, at an other-side surface thereof, to the one-side surface of the heat spreader via a second joining member, so that the mold resin sealing the first lead frame, and that a portion of the first lead frame is exposed to outside in the semiconductor device of JP Pub. 2018-129455 to be formed because in doing so it is possible to obtain a highly functional and reliable semiconductor device which has a long life and can be miniaturized (see paragraph [0079] of Kajihara).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 3, JP Pub. 2018-129455 a semiconductor device manufacturing method comprising: a first step of joining, to a one-side surface of a heat spreader 32 formed in a plate shape (see paragraph [0012] and figs. 1 and 2a-b), an other-side surface of a semiconductor element 2 formed in a plate shape, the joining being performed via a first joining member 5 (see paragraphs [0014]-[0016] and fig. 1); a third step of interposing a third joining member 42 formed of a solid having a fixed thickness between an other-side surface of a second lead frame 6 and a one-side surface of the semiconductor element 2 (see paragraphs [0019]-[0022] and figs. 1-2), then melting the third joining member 42 by reflow heating (high melting point of the third joining member 42 melts), and then cooling the third joining member, to join the other-side surface of the second lead frame 6 to the one-side surface of the semiconductor element 2 via the third joining member 42, the melting and the subsequent cooling of the third joining member 42 being performed such that in a cross-sectional shape obtained by cutting, at a plane perpendicular to the one-side surface of the heat spreader 32, a portion around a boundary that is between the third joining member 42 and an outer side of the third joining member 42 and that is present in a gap between the one-side surface of the semiconductor element 2 and the other-side surface of the second lead frame 6, an angle on the third joining member side out of two angles formed by the one-side surface of the semiconductor element 2 and a straight line connecting an end point of a joining surface between the third joining member 42 and the semiconductor element 2 and an end point of a joining surface between the third joining member 42 and the second lead frame 6, is set to be not smaller than 90° and not larger than 135° (see paragraphs [0025]-[0027] and figs. 1 and 2a-b, note that, as shown in figs. 1 and 2a-b, the angle is a taper toward the second lead frame 6 and has an angle that is greater than 90° and not larger than 135°); and a fourth step of sealing the heat spreader 32, the semiconductor element 2, and the second lead frame by a mold resin 7 such that a portion of the second lead frame are exposed to outside (see paragraph [0031] and figs. 1-2).
JP Pub. 2018-129455 is silent to a second step of joining an other-side surface of a first lead frame to the one-side surface of the heat spreader via a second joining member so that in the fourth step of sealing the first lead frame by a mold resin such that a portion of the first lead frame is exposed to outside.
However, Kajihara discloses in a same field of endeavor, a method for forming a semiconductor device including, inter-alia, a second step of joining an other-side surface of a first lead frame 2 to the one-side surface of the heat spreader 12 via a second joining member 11, so that in the fourth step of sealing the first lead frame 2 by a mold resin 8 such that a portion of the first lead frame is exposed to outside (see paragraphs [0072]-[0077] and fig. 18).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Kajihara into the semiconductor device of JP Pub. 2018-129455 in order to enable the steps of performing a second step of joining an other-side surface of a first lead frame to the one-side surface of the heat spreader via a second joining member so that in the fourth step of sealing the first lead frame by a mold resin such that a portion of the first lead frame is exposed to outside in JP Pub. 2018-129455 to be realized because in doing so it is possible to obtain a highly functional and reliable semiconductor device which has a long life and can be miniaturized (see paragraph [0079] of Kajihara).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Pub. 2018-129455, cited in the IDS filed 01/27/2022, English translation included, in view of Kajihara et al. (U.S. Pub. 2016/0315054), as applied to claim 1 above, and further in view of Kamiyama (U.S. Pub. 2019/0252299).
In re claim 2, as applied to claim 1 above, JP Pub. 2018-129455 and Kajihara are silent to wherein a protruding portion protruding toward the semiconductor element is formed at a portion of the other-side surface of the second lead frame that is located inward of the portion around the boundary.
However, Kamiyama discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a protruding portion protruding toward the semiconductor element MV1 is formed at a portion of the other-side surface of the second lead frame GC1 that is located inward of the portion around the boundary (see paragraphs [0110]-[0118] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kamiyama into the semiconductor device of JP Pub. 2018-129455 in order to enable a protruding portion protruding toward the semiconductor element is formed at a portion of the other-side surface of the second lead frame that is located inward of the portion around the boundary in the semiconductor device of JP Pub. 2018-129455 to be formed in order to ensure the lead terminal to be appropriately sealed and thus improve reliability of the semiconductor device (see paragraphs [0007]-[0008] of Kamiyama).
In re claim 4, as applied to claim 3 above, JP Pub. 2018-129455 and Kajihara are silent to wherein a protruding portion formed, so as to protrude toward the semiconductor element, at a portion of the other-side surface of the second lead frame that is located inward of the portion around the boundary presses the third joining member contiguous to the protruding portion at a time of the reflow heating so that a portion of the third joining member that has been squeezed out by the pressing flows toward the end point of the joining surface between the third joining member and the second lead frame at the portion around the boundary, whereby the angle on the third joining member side is set to be not smaller than 90° and not larger than 135°.
However, Kamiyama discloses in a same field of endeavor, a method of manufacturing a semiconductor device including, inter-alia, a protruding portion formed, so as to protrude toward the semiconductor element MV1, at a portion of the other-side surface of the second lead frame GC1 that is located inward of the portion around the boundary presses the third joining member Z1 contiguous to the protruding portion at a time of the reflow heating so that a portion of the third joining member Z1 that has been squeezed out by the pressing flows toward the end point of the joining surface between the third joining member Z1 and the second lead frame GC1 at the portion around the boundary, whereby the angle on the third joining member side is set to be not smaller than 90° and not larger than 135° (see paragraphs [0110]-[0118] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Kamiyama into the semiconductor device of JP Pub. 2018-129455 in order to enable a protruding portion formed, so as to protrude toward the semiconductor element, at a portion of the other-side surface of the second lead frame that is located inward of the portion around the boundary presses the third joining member contiguous to the protruding portion at a time of the reflow heating so that a portion of the third joining member that has been squeezed out by the pressing flows toward the end point of the joining surface between the third joining member and the second lead frame at the portion around the boundary, whereby the angle on the third joining member side is set to be not smaller than 90° and not larger than 135° in JP Pub. 2018-129455 to be realized in order to ensure the lead terminal to be appropriately sealed and thus improve reliability of the semiconductor device (see paragraphs [0007]-[0008] of Kamiyama).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Pub. 2018-129455, cited in the IDS filed 01/27/2022, English translation included, in view of Kajihara et al. (U.S. Pub. 2016/0315054), as applied to claim 3 above, and further in view of Tada et al. (U.S. Pub. 2018/0269140).
In re claim 5, as applied to claim 3 above, JP Pub. 2018-129455 and Kajihara are silent to wherein the second joining member and the third joining member are joining members formed of a same type of, or a same, material, and the second step and the third step are performed in a single step.
However, Tada discloses in a same field of endeavor, a method for manufacturing a semiconductor device including, inter-alia, wherein the second joining member and the third joining member are joining members (5, 6A, 6B) formed of a same type of, or a same, material, and the second step and the third step are performed in a single step (using a solder reflow apparatus) (see paragraph [0078] and figs. 4-8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Tada into the method for manufacturing of semiconductor device of JP Pub. 2018-129455 in order to enable the steps of wherein the second joining member and the third joining member are joining members formed of a same type of, or a same, material, and the second step and the third step can be performed in a single step in JP Pub. 2018-129455 to be performed because Tada provides evidence that is it well-known in the art that the second joining member and the third joining member to be formed of a same material and the second step and the third step can be performed in a single step.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 7, as applied to claim 3, JP Pub. 2018-129455 and Kajihara are silent to wherein the first joining member, the second joining member, and the third joining member are joining members formed of a same type of, or a same, material, and the first step, the second step, and the third step ae performed in a single step.
However, Tada discloses in a same field of endeavor, a method for manufacturing a semiconductor device including, inter-alia, wherein the first joining member, the second joining member, and the third joining member are joining members (5, 6A, 6B) formed of a same type of, or a same, material, and the first step, the second step, and the third step are performed in a single step (using a solder reflow apparatus) (see paragraph [0078] and figs. 4-8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Tada into the method for manufacturing of semiconductor device of JP Pub. 2018-129455 in order to enable the steps of wherein the first joining member, the second joining member, and the third joining member are joining members formed of a same type of, or a same, material, and the first step, the second step, and the third step are performed in a single step in JP Pub. 2018-129455 to be performed because Tada provide evidences that is it well-known in the art that the first joining member, the second joining member and the third joining member to be formed of a same material and the first step, the second step, and the third step can be performed in a single step.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Pub. 2018-129455, cited in the IDS filed 01/27/2022, English translation included, in view of Kajihara et al. (U.S. Pub. 2016/0315054) and Kamiyama (U.S. Pub. 2019/0252299), as applied to claim 4 above, and further in view of Tada et al. (U.S. Pub. 2018/0269140).
In re claim 6, as applied to claim 4 above, JP Pub. 2018-129455, Kajihara, and Kamiyama are silent to wherein the second joining member and the third joining member are joining members formed of a same type of, or a same, material, and the second step and the third step are performed in a single step.
However, Tada discloses in a same field of endeavor, a method for manufacturing a semiconductor device including, inter-alia, wherein the second joining member and the third joining member are joining members (5, 6A, 6B) formed of a same type of, or a same, material, and the second step and the third step are performed in a single step (using a solder reflow apparatus) (see paragraph [0078] and figs. 4-8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Tada into the method for manufacturing of semiconductor device of JP Pub. 2018-129455 in order to enable the steps of wherein the second joining member and the third joining member are joining members formed of a same type of, or a same, material, and the second step and the third step are performed in a single step in JP Pub. 2018-129455 to be performed because Tada provides evidence that is it well-known in the art that the second joining member and the third joining member to be formed of a same material and the second step and the third step are performed in a single step.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In re claim 8, as applied to claim 4, JP Pub. 2018-129455, Kajihara and Kamiyama are silent to wherein the first joining member, the second joining member, and the third joining member are joining members formed of a same type of, or a same, material, and the first step, the second step, and the third step ae performed in a single step.
However, Tada discloses in a same field of endeavor, a method for manufacturing a semiconductor device including, inter-alia, wherein the first joining member, the second joining member, and the third joining member are joining members (5, 6A, 6B) formed of a same type of, or a same, material, and the first step, the second step, and the third step are performed in a single step (using a solder reflow apparatus) (see paragraph [0078] and figs. 4-8).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Tada into the method for manufacturing of semiconductor device of JP Pub. 2018-129455 in order to enable the steps of wherein the first joining member, the second joining member, and the third joining member are joining members formed of a same type of, or a same, material, and the first step, the second step, and the third step are performed in a single step in JP Pub. 2018-129455 to be performed because Tada provides evidence that is it well-known in the art that the first joining member, the second joining member and the third joining member to be formed of a same material and the first step, the second step, and the third step can be performed in a single step.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MUTO et al.		U.S. Pub. 2019/0378785	Dec. 12, 2019.
Wang et al.		U.S. Pub. 2019/0172815	Jun. 6, 2019.
Shibuya			U.S. Patent 9,620,440	Apr. 11, 2017.
Sharma et al.		U.S. Patent 7,602,050	Oct. 13, 2009.
Marchisi			U.S. Pub. 2016/0172275	Jun. 16, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892